PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/978,517
Filing Date: 14 May 2018
Appellant(s): United Technologies Corporation



__________________
Theodore W. Olds III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 20, 2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
Rejections Under 35 U.S.C. § 103
Appellant’s arguments are directed to the rejection of the independent claims of the instant application, claims 1 and 18. These claims were rejected over Suciu (US 2016/0237906 A1), in view of Sennoun (US 2017/0159490 A1).
It should be prefaced that the figures of Suciu (Figs. 1-9) are identical to the figures in the instant application. The instant application includes additional figures (Figs. 8B, 8C, 10A, 10B, and 11) not found in Suciu. The additional figures of interest, which will be discussed in this response, are Figs. 8C and 11.
Appellant contests the 35 U.S.C. § 103 rejections for two separate reasons, each being directed to a separate limitation of the independent claims. For the sake of brevity, this response will refer only to the limitations of claim 1, but will equally apply to the limitations of claim 18.

Limitation 1: “wherein said second leg is positioned to be upstream of said first leg relative to a flow of bypass air between said core housing and said fan housing” (claim 1, ll. 25-26)
The limitation in claim 1, ll. 21-24 (wherein air is delivered into a heat exchanger first leg…) is where “said first leg” and “said second leg” are first introduced in the claim. Additionally, this limitation is believed to refer to Fig. 8A. Here, “a heat exchanger first leg” (also “first leg”) corresponds to ref. no. “166”, “a second leg” corresponds to ref. no. “172”. It is clear that first leg 166 is upstream of second leg 172, relative to the flow within heat exchanger 164, due to the presence of the arrow in the figure, which points to the right. However, it is also clear that first leg 166 is upstream of second leg 172, relative to a flow of bypass air between core housing 152 and fan housing 154, despite the bypass flow direction not being shown. Looking at other figures, the bypass flow direction is shown in Fig. 3A, represented by arrow “B”, which points to the right. Note the position of the cooling compressor (“114” in Fig. 3A, “162” in Fig. 8A), which is shown to be downstream of the heat exchanger (“112” in Fig. 3A, “164” in Fig. 8A). Therefore, one of ordinary skill in the art can conclude in Fig. 8A that the heat exchanger flow and the bypass flow are pointing in the same direction.
The next limitation of claim 1 (ll. 25-26: “wherein said second leg is positioned to be upstream…) is believed to refer to Fig. 8C. In order to maintain consistency with the rest of the figures, the first leg must be represented by ref. no. “272”, and the second leg must be represented by ref. no. “268”. First leg 272 is upstream of second leg 270, relative to the flow within the heat exchanger (as indicated by the left-pointing arrow). However, the bypass flow is in the opposite direction (as indicated by arrow “B”, which points to the right. This would mean that first leg 272 is downstream of second leg 268, relative to the bypass flow.
Figs. 8A and 8C are inconsistent. In Fig. 8A, the bypass flow is in the same direction as the heat exchanger flow (to the right). In Fig. 8C, the bypass flow is in the opposite direction of the heat exchanger flow. Therefore, one of ordinary skill in the art can come to one of two conclusions:
The bypass flow in Fig. 8A can be pointing either to the right or to the left, since it is not shown. This would mean that the bypass flow is “intended use”.
The bypass flow in Fig. 8A is to the left (i.e. opposite of the heat exchanger flow). The claimed first leg in Fig. 8A is represented by “172”, and the claimed second leg is represented by “166”. In this case, the limitations in ll. 21-24 would still be taught by Suciu (see Fig. 8): “wherein air is delivered into a heat exchanger first leg (172) within said core housing (“172” would still receive air, although it would have to pass through “166” first ), the first leg (172) extending outwardly of said core housing (“172” extends down from core housing 152) and into said at least one bifurcation duct (158), and to a second leg (166) extending back toward a center axis of the engine (“166” extends up toward core housing 152), and back into said core housing (152) to deliver the air to said cooling compressor (air from “166” would still be delivered to cooling compressor 162, although, it would have to pass through “172” first)”.
The first conclusion was presented in the Final Rejection and further elaborated in the Advisory Action. The second conclusion was briefly mentioned in the Advisory Action, but a detailed explanation was not provided until now. It is believed that both conclusions are equally valid, and therefore, Suciu anticipates the claim 1 limitations of lines 21-26 in either case.

Limitation 2: “an air inlet for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet; wherein there is a valve in said air outlet” (claim 1, ll. 15-17)
Suciu teaches (Fig. 9) a bifurcation duct (158) having an air inlet (176) and an air outlet (180). The heat exchanger (164) is located in the bifurcation duct (158), as illustrated in Fig. 8. Suciu does not teach a valve in said air outlet. As stated above in the preface, Suciu is missing Fig. 11 of the instant application, which shows a bifurcation duct (310) enclosing a heat exchanger (312), and the bifurcation duct having an air inlet (314) and a plurality of outlets (320), wherein at least one valve (322) is located in said air outlets. The rejection looks to Sennoun to cure this deficiency.
Figure 5 of Sennoun teaches a bypass airflow (52) and a heat exchanger (108) located in a duct (comprising airflow 120) separate from the bypass airflow. The duct comprises inlet and outlet doors, or valves, that control the airflow going in and out of the duct. This duct is not given a name by Sennoun. Appellant argues that this duct is not a “bifurcation duct” (see 5th para. on pg. 5 of Appeal Brief). Whether or not this duct is a bifurcation duct is irrelevant because Sennoun was not applied to teach a bifurcation duct. Rather, Sennoun was applied to teach a valve at an outlet of a duct in which a heat exchanger is located. The primary reference (Suciu) already supplies a bifurcation duct (158) in which a heat exchanger (164) is located. Appellant’s argument that the secondary reference (Sennoun) must also teach a bifurcation duct is unreasonable.
Furthermore, under broadest reasonable interpretation, one of ordinary skill in the art would consider the duct shown in Sennoun’s Fig. 5 to be a “bifurcation duct” (as outlined in the Final Rejection). As defined by Google Dictionary, “bifurcation” means “the division of something into two branches or parts”. The bypass airflow in Sennoun’s Fig. 5 is clearly divided into two branches: one comprising bypass airflow 52, and the other comprising cooling airflow 120. Therefore, the duct comprising cooling airflow 120 can be considered a “bifurcation duct” since this is a duct that bifurcates that bypass airflow into two branches. Additionally, Appellant has not defined “bifurcation” in their specification, and thus, Appellant cannot assume that “bifurcation”, as recited in claim 1, refers to the specific structure of the bifurcation duct shown in their own figures.
Appellant further argues “there is no proper suggestion or motivation to place a valve on the outlet of the bifurcation duct in view of Sennoun” (see 6th para. on pg. 5 of Appeal Brief). However, the motivation was already provided in the Final Rejection: “in order to control a cooling airflow through the heat exchanger based on specific temperature conditions, as taught by Sennoun (p. [0039], ll. 12-22)”. Valves are known in the art to control airflow, so it would be obvious to one or ordinary skill in the art to put a valve at the outlet of a heat exchanger duct in order to selectively control the amount of heat transfer through the heat exchanger based on a desired amount of cooling or specific temperature requirements.
Closing
Appellant argues that the rejections are improper because the rejection of the valve, its location, and the relative flow directions between the internal flow to be cooled and the external (“bypass”) cooling flow cannot be rejected as “intended use”.  First it is noted that all valves have one and only one function: to regulate the amount of flow, be it “no flow”, “full flow” or “in-between”. In this respect, all valves are deployed for their stated and intended use, with no exception. Second, valves are deployed at locations that are suitable for their intended use, in other words – where they are needed. Any other location would render the valves totally ineffective for their intended use. Hence, all valves, without exception, are deployed at their location for their stated and intended use. In the applied prior art, as it is also in this application, the valves are located in a bifurcated duct, at the location that makes them the most effective for their intended use, i.e., control of the amount of cooling air directed at the flow to be cooled. Third, it is noted that the relative direction of the flows inside and outside the heat exchanger can be either: in the same direction, in opposite directions, or perpendicular to each other. This design option falls flat within the provisions of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): “(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;” MPEP 2143 (I) E. In this case, as said, there are three, and only three relative directions, and choosing one with a “reasonable expectation of success”, in this case -  providing the amount of relative cooling that is desirable and effective – is an obvious extension of prior art teachings.    

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HENRY NG/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741  
                                                                                                                                                                                                      /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.